Exhibit 10.17

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

EXECUTIVE NON-QUALIFIED STOCK OPTION AGREEMENT

Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants an option to purchase shares of its common stock, $0.01 par value, (the
“Stock”), to the optionee named below. Additional terms and conditions of the
grant are set forth in this cover sheet and in the attachment (collectively, the
“Agreement”), your employment agreement with the Company and in the Company’s
2008 Omnibus Incentive Plan, as amended (the “Plan”).

Grant Date:

Name of Optionee:

Optionee’s Employee Identification Number:

Number of Shares Covered by Option:

Option Price per Share:              (At least 100% of Fair Market Value)

By checking the “Read and Acknowledge Award Documents” box on the Morgan Stanley
Smith Barney website, you agree to all of the terms and conditions described in
this Agreement, your employment agreement with the Company and in the Plan, a
copy of which is also attached. You acknowledge that you have carefully reviewed
the Plan, and agree that the Plan will control in the event any provision of
this Agreement is inconsistent with the Plan. Certain capitalized terms used in
this Agreement are defined in your employment agreement with the Company, and
have the meaning set forth in such agreement.

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

EXECUTIVE NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-Qualified Stock Option    This option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code and will be
interpreted accordingly. Vesting   

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares, not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to one-third
(1/3) of the total number of shares covered by this option, as shown on the
cover sheet, on each of the next three anniversaries of the Grant Date provided
you then continue in Service. The resulting aggregate number of vested shares
will be rounded to the nearest whole number, and you cannot vest in more than
the number of shares covered by this option.

 

Service for purposes of this Agreement shall be limited to Service as an
employee of the Company or an Affiliate.

Forfeiture of Unvested Option    Except as set forth below, in the event that
your Service terminates for any reason, you will forfeit to the Company the
portion of your option that has not yet vested or with respect to which all
applicable restrictions and conditions have not lapsed. Term    Your option will
expire in any event at the close of business at Company headquarters on the 10th
anniversary of the Grant Date, as shown on the cover sheet. Your option will
expire earlier if your Service terminates, as set forth in your employment
agreement with the Company. Termination of Service    Notwithstanding the
vesting schedule set forth above, vesting of your option shall accelerate as set
forth in your employment agreement with the Company upon your termination of
Service under certain circumstances. Leaves of Absence    For purposes of this
option, your Service does not terminate when you go on a bona fide employee
leave of absence that was approved by the Company or an Affiliate in writing, if
the terms of the leave

 

2



--------------------------------------------------------------------------------

    

provide for continued Service crediting, or when continued Service crediting is
required by applicable law. However, your Service will be treated as terminating
90
days after you went on employee leave, unless your right to return to active
work is
guaranteed by law or by a contract. Your Service terminates in any event when
the
approved leave ends unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose,
and when your Service terminates for all purposes under the Plan.

Notice of Exercise   

When you wish to exercise this option, you must notify the Company on any
business day by filing the proper “Notice of Exercise” form at the Company’s
principal office. Your notice must specify how many shares you wish to purchase
(in a parcel of at least 100 shares generally). Your notice must also specify
how your shares of Stock should be registered (e.g. in your name only or in your
and your spouse’s names as joint tenants with right of survivorship). The notice
will be effective when it is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•        Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

 

•        Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

 

•        By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

Withholding Taxes    You will not be allowed to exercise this option unless you
make acceptable arrangements at the time of exercise to pay any

 

3



--------------------------------------------------------------------------------

     withholding or other taxes that may be due as a result of the option
exercise or sale of
Stock acquired under this option. In the event that your employer determines
that any
federal, state, or local tax or withholding payment is required relating to the
exercise or
sale of shares arising from this grant, your employer shall have the right to
require
such payments from you, or withhold such amounts from other payments due to you.
Subject to the prior approval of the Compensation Committee, which may be
withheld
by the Compensation Committee, in its sole discretion, you may elect to satisfy
this
withholding obligation, in whole or in part, by causing the Company to withhold
shares of Stock otherwise issuable to you or by delivering to the Company shares
of
Stock already owned by you. The shares of Stock so delivered or withheld must
have
an aggregate Fair Market Value equal to the withholding obligation and may not
be
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. Change in Control    Notwithstanding the vesting schedule set
forth above, upon the consummation of a Change in Control, this option will
become 100% vested if it is not assumed, or an equivalent option is not
substituted for the option, by the Company or its successor. Transfer of Option
  

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

Retention Rights    This Agreement does not give you the right to be retained or
employed by the Company (or any of its Affiliates) in any capacity. The Company
(and any Affiliate) reserve the right to terminate your Service at any time and
for any reason.

 

4



--------------------------------------------------------------------------------

Shareholder Rights    You, or your estate or heirs, have no rights as a
shareholder of the Company until a certificate for any shares of Stock acquired
by you on exercise of this option have been issued to you (or an appropriate
book entry has been made). Except as described in the Plan, no adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued or an appropriate book entry is made.
Repurchase Rights    The Company has the right to reacquire any or all of the
shares of Stock acquired pursuant to this option, within the two prior years, at
a price equal to the option price paid for such shares, (i) if you violate any
agreement covering (a) non-competition with the Company or an Affiliate or
(b) non-disclosure of confidential information of the Company or an Affiliate,
(ii) if you are terminated for Cause or (iii) if, subsequent to termination of
your service with the Company or an Affiliate, the Board determines that you
committed acts or omissions which would have been the basis for a termination of
your service for Cause had such acts or omissions been discovered prior to
termination of your service. A notice of repurchase shall specify the date of
closing of such repurchase, which shall be no later than 30 days from the date
the Company exercises such right. In the event any such repurchase right is
exercised, you shall be obligated to sell such stock to the Company. If the
shares of Stock have been sold prior to the Board’s determination, you shall be
required to pay to the Company an amount equal to the gross amount realized on
such sale by you. This repurchase right is not considered a “repurchase” right
for purposes of Section 18.3 of the Plan or this Agreement. Adjustments    In
the event of a stock split, a stock dividend or a similar change in the Stock,
the number of shares covered by this option and the option price per share shall
be adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your option shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity in accordance with the terms of the Plan. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement, your employment agreement with the Company and the Plan
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements,

 

5



--------------------------------------------------------------------------------

     commitments or negotiations concerning this option are superseded. Data
Privacy   

In order to administer the Plan, the Company or any Affiliate may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company and any
Affiliate to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company and any
Affiliate to process any such personal data. You also give explicit consent to
the Company and any Affiliate to transfer any such personal data outside the
country in which you work or are employed, including, with respect to non-U.S.
resident Optionees, to the United States, to transferees who shall include the
Company, any Affiliate and other persons who are designated by the Company to
administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
option grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact the General Counsel
at (703) 273-7500 to request paper copies of these documents. Electronic
Signature    All references to signatures and delivery of documents in this
Agreement can be satisfied by procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents, including this Agreement. Your electronic signature is the same
as, and shall have the same force and effect as, your manual signature. Any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.

 

6